SWAYNE, Circuit Justice.
Where there is no lookout, the fault is of the grossest character, and every doubt relating to the consequences is to be resolved against the tug. It is impossible, in the nature of things, that the captain can perform properly his other duties and also that of the lookout, and he must not attempt it. A crew is not competent without a lookout, either on tugs or steamers. If there be none, the tug cannot avoid hei responsibility by the oaths of the captain or crew, if there be the slightest doubt as to the spring-head of the catastrophe.